January 13, 2012

Ms. Laurie E. Ratliff
Ikard Golden Jones, P.C.
400 West 15th Street, Suite 975
Austin, TX 78701

Mr. Jack W. Lawter Jr.
Lawter & Lawter LLP
5615 Kirby, Suite 930
Houston, TX 77005

Mr. Ronald B. Walker
Walker Keeling & Carroll
P.O. Box 108
Victoria, TX 77902
Honorable Kemper Stephen Williams
135th District Court Judge
115 N. Bridge Street, 3rd Floor
Victoria, TX 77901-6544

Mr. Kevin D. Cullen
Cullen Carsner Seerden & Cullen LLP
PO Box 2938
119 S. Main Street
Victoria, TX 77902-2938

RE:   Case Number:  11-0558
      Court of Appeals Number:  13-11-00400-CV
      Trial Court Number:  11-02-9700-CV

Style:      IN RE  CYNTHIA ANN SCHENDEL NANKERVIS, RICHARD EARL SCHENDEL
      AND ROBERT EDWARD SCHENDEL

Dear Counsel:

      Today the Supreme Court of Texas granted the Agreed  Motion  to  Abate
and issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |
|   |Ms. Mary Ellen    |
|   |Flores            |
|   |Mr. John W.       |
|   |Griffin Jr.       |